

Exhibit 10.5


ENDORSEMENT SPLIT-DOLLAR LIFE INSURANCE AGREEMENT
 
 
THIS ENDORSEMENT SPLIT-DOLLAR LIFE INSURANCE AGREEMENT (the “Agreement”) is made
and entered into this 9th day of September, 2017, by and between Fluidigm
Corporation (the “Company”), a Delaware corporation, and Stephen Christopher
Linthwaite (the “Executive”).


RECITALS:
 
WHEREAS, the Executive is a valued executive of the Company and the Company
wishes to retain him as such; and


WHEREAS, the Company, as an inducement to such continued employment, wishes to
assist the Executive with his personal life insurance program; and


WHEREAS, the Company has determined that this assistance can best be provided
under a "split-dollar life insurance arrangement” within the meaning of U.S.
Treasury Regulation Sections 1.61-22(b)(1) and (2) (a “Split-Dollar
Arrangement”);
 
AGREEMENT:


NOW, THEREFORE, in consideration of the mutual undertakings set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
agree as follows:
  
1.    General. This Agreement describes the terms and conditions of a
Split-Dollar Arrangement between the Company and the Executive relating to a
policy of life insurance insuring the life of the Executive, which is described
in Exhibit A attached hereto, and which has been or will be issued by Ohio
National Financial Services, Inc. (the “Insurer”) with an initial face amount of
$2,500,000 (the “Policy”).


2.    Acquisition of Policy; Ownership. The parties hereto shall cooperate in
applying for and obtaining the Policy. The Policy shall be issued to the Company
as the sole and exclusive owner of the Policy, subject to an endorsement in
favor of the Executive as hereinafter provided in the Agreement. The Company
alone shall be able to exercise all rights of ownership with respect to the
Policy, including, but not limited to, the right to borrow or withdraw upon the
Policy cash value. In addition, to the extent the Insurer declares dividends on
the Policy, the Company shall have the exclusive right to choose the option or
options it desires from among those offered by the Insurer, and the Company
shall notify the Insurer of such choice.


3.    Policy Premiums; Imputed Income. On or before the payment due date of each
premium due on the Policy, or within the grace period, if any, provided by the
Insurer with respect to such payment, the Company shall pay to the Insurer the
full amount of the premium from the Company’s general assets. The Company shall
be solely responsible for the calculation of the value of the economic benefit
to the Executive resulting from the Company’s payment of such premiums, which
value shall be imputed income to the Executive. The Company shall add such
imputed income to the Executive’s taxable income on an annual basis.


4.    Status of Agreement Under ERISA. The parties hereto acknowledge and agree
that (a) the Split-Dollar Arrangement set forth in this Agreement is an
“employee welfare benefit plan” within the meaning of Section 3(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”); (b) the
Executive participated in the negotiation of such arrangement and had
significant influence on its design; and (c) such arrangement consequently is
intended to qualify as an insured welfare plan maintained primarily for purposes
of providing benefits for a select group of management and highly compensated
employees within the meaning of U.S. Labor Regulation Section 2520.104-24.


5.    Endorsement; Beneficiary Designation.


(a)    Upon issuance of the Policy, the parties hereto shall execute, in a form
mutually acceptable to the parties and the Insurer, an endorsement to the Policy
that shall give the Executive the right to designate a beneficiary or
beneficiaries to receive the Executive’s share of any proceeds of the Policy
paid by the Insurer on his death (the “Proceeds”) and to elect and change any
available payment option for such designated


1

--------------------------------------------------------------------------------




beneficiary(ies) (“Beneficiary(ies”), but subject to any right or interest that
the Company may have in such proceeds, as provided in this Agreement. The
Executive shall have the right to designate such Beneficiary(ies) at any time
before the Executive’s death by properly completing and executing a Beneficiary
designation in the form attached hereto as Exhibit B (the “Beneficiary
Designation Form”), and delivering such Beneficiary Designation Form to the Plan
Administrator (as defined below) or to the Plan Administrator’s designated
agent.


(b)    The Executive may change his Beneficiary designation hereunder at any
time by delivering a new Beneficiary Designation Form to the Plan Administrator
or to the Plan Administrator’s designated agent, as described in Section 5(a)
above. Any such effective change shall automatically supersede the existing
Beneficiary Designation Form on file with the Plan Administrator. The
Executive’s Beneficiary designation hereunder shall be deemed automatically
revoked if the Executive has designated his legal spouse as his primary
Beneficiary and his marriage to such spouse is later legally dissolved.


(c)    No designation or change in designation of a Beneficiary made by the
Executive hereunder shall be effective until the related Beneficiary Designation
Form is received, accepted and acknowledged in writing by the Plan Administrator
or the Plan Administrator’s designated agent. The Company shall be entitled to
rely on the last effective Beneficiary Designation Form filed by the Executive
with the Plan Administrator or the Plan Administrator’s designated agent before
his death.


(c)    If the Executive dies without a valid designation of a Beneficiary, or if
all of the Executive’s designated Beneficiaries hereunder predecease the
Executive, then the Executive’s surviving legal spouse, if any, shall be the
Executive’s designated Beneficiary. If the Executive has no surviving legal
spouse, any applicable benefits shall be made payable to the personal
representative of the Executive’s estate, on behalf of the estate.


(d)    If the Plan Administrator determines in its discretion that a benefit
hereunder is to be paid to a minor, to a person legally declared incompetent, or
to a person legally deemed incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may, in its discretion, require proof of incompetence, minority,
or guardianship as it may deem appropriate before the distribution of the
benefit. Any distribution of a benefit hereunder shall be a distribution for the
account of the Executive and the Beneficiary, as the case may be, and shall be a
complete discharge of any liability under this Agreement for the distribution
thereof.
    
     6.    Division of Proceeds of the Policy. In the event of the Executive’s
death while this Agreement is in force, the Proceeds shall be divided as
follows:


(a)    The Executive’s Beneficiary(ies) shall be entitled to receive $2,000,000
from the Proceeds; and


(b)    The Company shall be entitled to remainder of the Proceeds not payable
under Section 6(a) above.


7.    No Obligation to Pay by the Company. Any death benefit payable to the
Executive’s Beneficiary(ies) under this Agreement shall be paid solely by the
Insurer from the Proceeds. In no event shall the Company be obligated in any way
to pay a death benefit under this Agreement from its general assets or
otherwise. Should the Insurer refuse or be unable to pay the portion of the
Proceeds endorsed to the Executive under the express terms of this Agreement,
neither the Executive nor the Executive’s Beneficiary(ies) shall be entitled to
any death benefit.


8.    Ownership of Cash Surrender Value of Policy. The Company shall at all
times be entitled to one hundred percent (100%) of the Policy’s cash value, as
that term is defined in the Policy, less any Policy loans and unpaid interest or
cash withdrawals previously incurred by the Company. Such cash value shall be
determined as of the date of surrender or death as the case
may be.
 
9.    Rights of Executive or Permitted Assignees. The Executive may not, without
the prior written consent of the Company, assign to any individual, trust or
other entity, any right, title or interest in the Policy nor any rights,
options, privileges or duties created under this Agreement. 




2

--------------------------------------------------------------------------------




10.    Limitations on Company’s Rights in Policy. Notwithstanding any contrary
provision in this Agreement, the Company shall have the right to sell or
surrender the Policy without terminating this Agreement, provided that: (a) the
Company replaces the Policy with a comparable life insurance policy or
arrangement that provides for the benefit payable under this Agreement, and (b)
the Company and the Executive (who shall not unreasonably withhold his consent)
execute a new Policy endorsement for such comparable coverage arrangement, at
which time all references to “Policy” hereunder shall refer to such replacement
coverage arrangement. Without limitation, the Policy at all times shall be the
exclusive property of the Company and shall be subject to the claims of the
Company’s creditors.
 
11.    Policy Loans. The Company may pledge or assign the Policy, subject to the
terms and conditions of this Agreement, for the sole purpose of securing a loan
from the Insurer or from a third party. Any interest charges on such loan shall
be paid by the Company. If the Company so encumbers the Policy, other than by a
Policy loan from the Insurer, then, upon the death of the Executive while the
Agreement is in force, the Company shall promptly take all action necessary to
secure the release or discharge of such encumbrance.
 
12.    Misstatement; Suspicious Death.  Notwithstanding any contrary provision
in this Agreement, the amount of any death benefit payable to the Executive’s
Beneficiary(ies) hereunder may be reduced or eliminated by the Plan
Administrator, in its discretion, if the Executive: (a) fails or refuses to take
a physical examination; (b) fails or refuses to truthfully and completely supply
such information or complete any forms as may be required by the Company or
Insurer; (c) fails or refuses to cooperate with the requests of the Company or
the Insurer in relation to this Agreement or the Policy; or (d) if the Insurer
denies payment of the Proceeds under the Policy, e.g., in the case of suicide
within the suicide exclusionary period of the Policy, if applicable, or for
material misstatement of fact made by the Executive in relation to the Policy.
The Plan Administrator shall, however, evaluate the reason for the denial, and
upon advice of legal counsel and in its sole discretion, consider judicially
challenging any such denial.
 
13.    Termination of Agreement. This Agreement shall terminate upon the first
to occur of any of the following events:
 
(a)    The Executive terminates employment with the Company and its affiliates
for any reason before attainment of age sixty-five (65) other than due to death
(an “Applicable Termination”);


(b)    The Executive attains age sixty-five (65) while employed by the Company
or its affiliates; or


(c)    The surrender (other than as described in Section 10 above), lapse, or
other termination of the Policy by the Company.
14.    Disposition of Policy Upon Termination of Agreement. Upon the termination
of this Agreement for any reason other than due to an Applicable Termination,
the Company shall provide the Executive with a thirty (30) day option to
purchase the Policy from the Company. The purchase price of the Policy shall be
the greater of the then total cash value of the Policy or aggregate Policy
premiums paid by the Company. If the Executive exercises such option to purchase
the Policy, including paying the applicable purchase price thereof to the
Company, the Company agrees to execute such documents as may be necessary to
effect the transfer of ownership of the Policy to the Executive. If the
Executive does not exercise such option to purchase the Policy, (a) the
Executive agrees to execute such documents as may be necessary to release or
transfer his interest, if any, in the Policy, including the right to designate
Beneficiary(ies) as provided in the Agreement, to the Company, (b) the Company
may make such disposition of the Policy as it determines to be appropriate, and
(c) neither the Executive nor the Executive’s Beneficiary(ies) shall have any
interest in any Proceeds of the Policy.
 
15.         Insurer. In no event shall the Insurer be considered a party to this
Agreement, or any modification or amendment hereof, and the provisions herein
shall in no way be construed as enlarging, changing, varying or in any other way
affecting the obligations of the Insurer as expressly provided in the Policy,
except insofar as the provisions hereof are made a part of a Policy by the
Beneficiary Designation Form executed by the Company and filed with the Insurer
in connection herewith.
 
16.          Plan Administrator and Named Fiduciary.


(a)    General. This Agreement shall be administered by the Head of Total
Rewards (Global) of the Company (the “Plan Administrator”), which shall be the
“administrator” and “named fiduciary” of the Agreement, as such terms are
defined in ERISA.


3

--------------------------------------------------------------------------------




 
(b)    Plan Administrator Duties.  The Plan Administrator shall have the
discretion and authority to: (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Agreement; and
(ii) decide or resolve any and all questions, including interpretations of this
Agreement, as may arise in connection with this Agreement.


(c)    Delegation. In the administration of this Agreement, the Plan
Administrator may, in his or her discretion, delegate to any other person or
entity, severally or jointly, the authority to perform for and on behalf of the
Plan Administrator one or more of functions and/or duties of the Plan
Administrator under the Agreement.


         (d)    Binding Effect of Decisions.  Any decision or action of the Plan
Administrator (or his or her authorized delegates) made in good faith with
respect to any question arising out of or in connection with the administration,
interpretation, and application of this Agreement and the rules and regulations
promulgated hereunder, shall be final and conclusive and binding upon all
persons or entities having any interest in this Agreement, and shall be given
the maximum possible deference permitted by law.
(e)    Indemnification. The Company shall indemnify and hold harmless the Plan
Administrator and his or her authorized delegates against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or such delegates.


17.    Claim and Review Procedures.


(a)    Claim Procedures. If the Executive or his Beneficiary believes that he or
she is being denied a benefit to which he or she is entitled under this
Agreement, the Executive or Beneficiary (or his or her authorized
representative) (the “Claimant”) may make a claim for such benefit (a “Claim”)
as follows:


(i)    Written Claim. Any Claim must be made in writing within one hundred
eighty (180) calendar days after the date on which the event that caused the
Claim to arise occurred. The Claim must state with particularity the
determination desired by the Claimant and must be sent to the Plan Administrator
at the Company’s then principal place of business.
 
(ii)    Timing of Response. If a Claim is denied by the Plan Administrator in
whole or in part, the Claimant shall receive written notice of such denial (the
“Initial Denial Notice”) within ninety (90) calendar days after the Plan
Administrator receives the Claim, unless special circumstances require an
extension of up to ninety (90) additional calendar days, in which case the
Claimant will receive, before the end of the initial ninety (90) day review
period, written notice of the extension, the special circumstances requiring the
extension and the date by which the Plan Administrator expects to render its
decision.


(iii)    Initial Denial Notice. If the Plan Administrator denies such Claim, the
Initial Denial Notice will include: (1) the specific reason(s) for the denial,
(2) references to the specific provision(s) in the Agreement on which the denial
was based, (3) a description of any additional material or information that is
necessary to perfect the Claim and an explanation of why such material or
information is necessary, and (4) a description of the Agreement’s procedures
for appealing the denial and the time limits applicable to such procedures,
including a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following a denial of the Claim on review, if applicable
(as set forth in Section 17(b) below).
 
(b)    Review Procedures. If the Plan Administrator denies a Claim, in whole or
in part, the Claimant shall have the opportunity for a full and fair review by
the Plan Administrator of such denial, as follows:


(i)    Written Review Request. To initiate such review, the Claimant must,
within sixty (60) calendar days after receipt of the Initial Denial Notice,
request in writing that the adverse determination of the Plan Administrator be
reviewed. Such request for review must be sent to the Plan Administrator at the
Company’s then principal place of business.


(ii)    Additional Submissions and Access to Information. In connection with the
Claimant’s request for review of the denied Claim, the Claimant shall have the
opportunity to submit written comments, documents, records and other information
related to the Claim. The Plan Administrator shall also


4

--------------------------------------------------------------------------------




provide the Claimant, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the Claim.
        
(iii)    Considerations on Review. In considering the review, the Plan
Administrator shall take into account all materials and information the Claimant
timely submits relating to the Claim, without regard to whether such materials
or documentation was submitted or considered in the initial benefit
determination.


(iv)    Timing of Response. The Plan Administrator shall notify the Claimant in
writing of its decision on review (the “Final Determination”) within sixty (60)
calendar days after receipt of the timely request for review, unless special
circumstances require an extension of up to sixty (60) additional calendar days,
in which case the Claimant will receive, before the end of the initial sixty
(60) day review period, written notice of the extension, the special
circumstances requiring the extension and the date by which the Plan
Administrator expects to render its decision. .
 
(v)    Notice of Final Determination. If the Final Determination consists of a
denial of the Claim, written notice of the Final Determination will include: (1)
the specific reason(s) for the denial, (2) references to the specific
provision(s) in the Agreement on which the denial was based, (3) a statement
that the Claimant will be provided, upon request and free of charge, reasonable
access to, and copies of, all documents and other information relevant to the
Claim, and (4) a statement regarding the Claimant’s right to bring a civil
action under Section 502(a) of ERISA with respect to the denied Claim.


(c)    Exhaustion of Claim and Review Procedure Required and Right to Bring
Action. Notwithstanding any contrary provision in this Agreement, no action in
law or equity (an “Action”) may be brought with respect to any Claim unless and
until the Plan’s claim and review procedure set forth in Sections 17(a) and (b)
above (the “Claims Procedure”) has been exhausted. However, in no event may any
such Action be brought more than one (1) year after the Plan Administrator’s
Final Determination on the Claim, regardless of any state or federal statutes
establishing provisions relating to limitations on actions. All determinations
made in good faith by the Plan Administrator and its authorized delegates in
connection with their review of any Claim shall, in any Action brought with
respect to such Claim, be afforded the maximum possible deference permitted by
law.
 
18.    Amendment. This Agreement may not be amended, altered, or modified,
except by a written instrument signed by the parties hereto, or their respective
successors or permitted assigns, and may not be otherwise terminated except as
provided herein.
 
19.    Miscellaneous.


(a)    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns, and upon the Executive,
the Executive’s successors, permitted assigns, heirs, executors, administrators
and Beneficiaries.


(b)    No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Company nor its affiliates, nor does it interfere with the Company’s or any
affiliate’s right to discharge the Executive. It also does not require the
Executive to remain employed nor interfere with the Executive’s right to
terminate employment at any time. Any benefits payable under this Agreement
shall be independent of, and in addition to, any other employment agreement that
may exist from time to time between the parties hereto, or any other
compensation that may be payable to the Executive, whether as salary, bonus or
otherwise.
 
(c)    Notices. Any notice, consent or demand required or permitted to be given
under the provisions of this Agreement shall be in writing, and shall be signed
by the party giving or making the same. If such notice, consent or demand is
mailed to a party hereto, it shall be sent by United States certified mail,
postage prepaid, addressed to such party’s last known address as shown on the
records of the Company. The date of such mailing shall be deemed the date of
notice, consent or demand.
 
(d)    Applicable Law. This Agreement and the rights of the parties hereunder,
shall be governed by and construed according to the laws of the State of
California, except to the extent preempted by the laws of the United States of
America, including, but not limited to, ERISA.
 


5

--------------------------------------------------------------------------------




(e)    No Third Party Beneficiaries. The benefits of this Agreement shall not
inure to any third party. This Agreement shall not be construed as creating any
rights, claims, or cause of action against the Company or any of its officers,
directors, agents, or employees in favor of any person or entity other than the
Executive.
 
(f)    Severability.  If any one or more of the provisions hereof is declared
invalid, illegal, or unenforceable in any jurisdiction, the validity, legality,
and enforceability of the remaining provisions shall not in any way be affected
or impaired, and that invalidity, illegality, or unenforceability in one
jurisdiction shall not affect the validity, legality, or enforceability of the
remaining provisions hereof.
 
    




6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto execute this Agreement as of the date
first written above.


EXECUTIVE:
FLUIDIGM CORPORATION:
By: /s/ Stephen Christopher Linthwaite    
By: /s/ Nicholas Khadder
Stephen Christopher Linthwaite
Title: General Counsel





7

--------------------------------------------------------------------------------




EXHIBIT A
 
The following life insurance Policy is subject to the attached Endorsement
Split-Dollar Life Insurance Agreement between Fluidigm Corporation and the
Executive:
 
Insurer: Ohio National Financial Services, Inc.
 
Executive:    Stephen Christopher Linthwaite
 
 
Policy Number:
 
 
 
 
 

 
 




8

--------------------------------------------------------------------------------





EXHIBIT B


ENDORSEMENT SPLIT-DOLLAR LIFE INSURANCE AGREEMENT
BENEFICIARY DESIGNATION FORM
 
Executive:    Stephen Christopher Linthwaite


Social Security Number:


Definitions:
 
Primary Beneficiary means the person(s) or trust(s) who, in accordance with the
Agreement, will receive the Executive’s share of any death benefit in the event
of the Executive’s death. Such benefit will be divided in equal shares if
multiple Beneficiaries are named, unless otherwise indicated. If percentages are
listed, the total must equal 100%.
 
Contingent Beneficiary means the person(s) or trust(s) who, in accordance with
the Agreement, will receive the Executive’s share of any death benefit if the
primary Beneficiary(ies) is/are not living at the time of the Executive’s death.
 
Trust as Designated Beneficiary can be done using the following written
statement: “To [name of trustee], trustee of the [name of trust], under a trust
agreement dated [date of trust].”


 
Primary Beneficiary
 
Date of Birth
 
Social Security #
 
Address
 
% of Share
 
 
 
 
 
 
 
 
 
 See above
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Contingent Beneficiary
 
Date of Birth
 
Social Security #
 
Address
 
% of Share
 
 
 
 
 
 
 
 
 
 None
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
The undersigned Executive acknowledges that the Company is providing this death
benefit, if any, solely subject to the terms and conditions of the Endorsement
Split-Dollar Life Insurance Agreement (the “Agreement”) entered into with the
Executive, and only to


9

--------------------------------------------------------------------------------




the extent that the death benefit is actually paid by the Insurer; and the
Company also is entitled to a separate benefit under the Policy. The Executive
also acknowledges that the Beneficiary designation(s) made pursuant to this
Beneficiary Designation Form shall be deemed automatically revoked if he has
designated his legal spouse as a primary Beneficiary and his marriage to such
spouse is later legally dissolved.
 
 
 
 
Executive’s Signature
 
Date
 
 
 
Acknowledged Receipt by the Plan Administrator:
 
 
 
 
 
Plan Administrator
 
 

   


10